UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7112



ROY DAVID PILKENTON,

                                             Petitioner - Appellant,

          versus


D. A. BRAXTON,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-98-376-R)


Submitted:   September 30, 1998          Decided:   October 21, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roy David Pilkenton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Roy David Pilkenton, a Virginia inmate, seeks to appeal the

district   court’s   orders     denying       his   petition   filed    under   28

U.S.C.A. § 2254 (West 1994 & Supp. 1998), as untimely filed, and

denying his motion to alter or amend the judgment under Fed. R.

Civ. P. 59(e). We have reviewed the record and the district court’s

opinions and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal substantially on

the reasoning of the district court. Pilkenton v. Braxton, No. CA-

98-376-R   (W.D.   Va.   June   10   &       June   29,   1998).   We   note   that

Pilkenton’s conviction became final before the effective date of

the Antiterrorism and Effective Death Penalty Act of 1996, Pub. L.

No. 104-132, 110 Stat. 1214, and he filed his § 2254 petition on

June 10, 1998. The one-year limitation period expired on April 23,

1997. Thus, Pilkenton’s petition was not timely filed in the dis-

trict court. See Brown v. Angelone, 150 F.3d 370 (4th Cir. 1998).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the material before the court and

argument would not aid the decisional process.




                                                                        DISMISSED




                                         2